UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 20-F o Registration statement pursuant to Section12(b) or 12(g) of the Securities Exchange Act of 1934 or x Annual report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended March31, 2010. or o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to or o Shell company report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of event requiring this shell company report Commission File Number: 000-31691 ZIM CORPORATION (Exact name of registrant as specified in its charter) Canada (Jurisdiction of incorporation or organization) 150 Isabella Street, Suite 150, Ottawa, Ontario, Canada K1S 1V7 (Address of principal executive offices) John A. Chapman – Chief Financial Officer 150 Isabella Street, Suite 150, Ottawa, Ontario, Canada K1S 1V7 jchapman@ZIM.biz (613) 727-1397 (Name, Telephone, E-mail and/or facsimile number and address of Company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities for which there is a reporting obligation pursuant to Section 12(g) of the Act: Common shares, no par value (Title ofClass) Securities registered or to be registered pursuant to Section 15(d) of the Act: None 115,460,867 common shares outstanding as of March 31, 2010. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesNox If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934.YesXNo Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesNoX Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNoX Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filerNon-accelerated filerX Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPxInternational Financial Reporting Standards as issued by the International Accounting Standards BoardOther If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow.Item 17oItem 18o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNox TABLE OF CONTENTS FORWARD-LOOKING INFORMATION ii PART ONE ITEM 1.
